DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 02/07/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 8, applicant has use the term "fastening means", and examiner sees that according to the specification such means are disclose to be bolt, for the sake of examining examiner will interpret as anything that is equivalent.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    758
    702
    media_image1.png
    Greyscale

Claims 1-5 and 7-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradfield (8378550)
 
Regarding claim 1. Bradfield teaches an end shield for an electric machine [10 with 185 make up an end shield for machine of fig 1 with fig 6-7], comprising: a cap having an outer ring [i.e. outer ring of 10] concentrically coupled to a hub ring [center space allowing shaft to exit] via one or more supports [see A in fig 1 replicated above]; and a collar [185 makes a collar] extending orthogonally away from a back side of the cap [i.e. from 10], the collar including a plurality of apertures circumferentially spaced around the collar [212/228], wherein a diameter of the collar is such that the collar extends between a housing [i.e. housing 4 of fig 1] of the electric machine and an end coil [60] of the electric machine when the end shield is mounted to the electric machine, and wherein the plurality of apertures direct a fluid onto the end coil for cooling [col 4 lines 1-25].  

Regarding claim 2. Bradfield teaches the end shield of claim 1, wherein the cap and collar are integral [integral has been interpreted as important for the motor, thus cited structures are important for motor function].  

Regarding claim 3. Bradfield teaches the end shield of claim 1, wherein the collar has a length [i.e. length shown in fig 6], along an axis of the electric machine, so that the end shield abuts a stator [i.e. 48] of the electric machine when mounted.  

[212 extend to 200 and 228 extend into 234, per applicants drawing spray extensions create a channel].  

Regarding claim 5. Bradfield teaches the end shield of claim 4, wherein the spray channels extend orthogonally to an axis [200 and 234 extend orthogonally relative to shaft axis] of the electric machine.  

Regarding claim 7. Bradfield teaches the end shield of claim 1, wherein the plurality of apertures align with a channel on the housing that delivers the fluid [col 4 lines 1-25].  

Regarding claim 9. Bradfield teaches the end shield of claim 1, wherein the hub ring supports at least a portion of the electric machine axially extending there through [it is understood that hub ring support a portion of motor in order to provide proper function].  

Regarding method claims 10-12, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily 
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Bradfield in view of Kalavsky et al. (20090015084)
Regarding claim 6. Bradfield teaches the end shield of claim 1, 
However, Bradfield does not explicitly mention a machine further comprising a sealing ring to form a seal between the collar, the stator, and the housing of the electric machine.  
[“stator grooves 13 of the stator 8 and seal off said grooves” ¶31].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the sealing member disclose in Kalavsky into Bradfield in order to have better secure fixing of the cover fins and the sealing of the stator grooves are improved [¶13].

Regarding method claim 13, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Bradfield in view of Heiden et al. 

    PNG
    media_image2.png
    621
    524
    media_image2.png
    Greyscale

Regarding claim 8. Bradfield teaches the end shield of claim 1.
However, Bradfield does not explicitly mention wherein the cap further includes mounting openings to facilitate attachment of the end shield to the electric machine via fastening means, wherein the mounting openings are disposed on the outer ring.  
Heiden teaches wherein the cap further includes mounting openings to facilitate attachment of the end shield to the electric machine via fastening means [see Z in replicated fig above], wherein the mounting openings are disposed on the outer ring [i.e. 240].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a bolt as seen in Heiden because bolts have an excellent life cycle and are simple to install and uninstall.

Claims 14-20 rejected under 35 U.S.C. 103 as being unpatentable over Garrard et al. (20150207386 fig 1 with fig 9) in view of Garrard et al. (20150207386 fig 12) and further in view of Heiden et al. (20150276282)
Regarding claim 14. Garrard teaches an electric machine [machine of fig 1, 9], comprising: a motor assembly [motor of fig 2-3] including a stator [102] and a rotor [disclose in ¶41]; 
a housing surrounding the motor assembly [i.e. 70-74]; and a pair of end shields [250 and 251] mounted to the housing at respective ends, wherein each end shield comprises: 
an outer ring [i.e. outer ring of shields];  Page 1 I of I I 
a hub ring [center ring] concentrically arranged within the outer ring and coupled to the outer ring via one or more supports radially extending therebetween [space between 252 help support center ring]; 
a collar axially [collar that extending from 250 and 251 shown in fig 9] extending away from a back of the outer ring. 
While Garrard fig 9 teaches the stator having a pair of end coils [106], fig 9 is silent on the end coils positioned at respective ends of the motor assembly in an axially spaced arrangement.
[i.e. shown in fig 12]. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to show the coil arrangement as shown in Garrard fig 12 into fig 9 of Garrard in order to provide a more descriptive structure.
However, Garrard does not explicitly mention a plurality of spray openings on the collar to direct fluid onto a respective end coil of the pair of end coils.
Heiden teaches a plurality of spray openings [246/248, fig 6] on the collar [i.e. ring portion extending from 290/390] to direct fluid onto a respective end coil of the pair of end coils [¶41].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Garrard’s power machine to include the noozles of Heiden’s power machine at bothe end shields in order to have a cooling system provides a low velocity refrigerant spray on at least one or both ends of the motor without requiring additional pumping energy from the motor to deliver the refrigerant spray [abstract].

Regarding claim 15. Garrard as modified teaches the electric machine of claim 14, wherein the outer ring, the hub ring, the one or more supports, and the collar form a monolithic piece [end shields of Garrard fig 9 form a monolithic part].  

Regarding claim 16. Garrard as modified teaches the electric machine of claim 14, wherein the plurality of spray openings provide respective spray channels that extend radially through the collar [nozzles being a in a circular form shown in fig 6 extending radially in Heiden].  


    PNG
    media_image3.png
    536
    667
    media_image3.png
    Greyscale

Regarding claim 17. Garrard as modified teaches the electric machine of claim 16, wherein the spray channels extend orthogonally to an axis of the electric machine [noozles are shown pertaining perpendicular to center axis in Heiden].  

Regarding claim 18. Garrard as modified teaches the electric machine of claim 14, further comprising an O-ring to sealingly engage between the collar and one of the housing or the stator [110 Garrard fig 9].  

Regarding claim 19. Garrard as modified teaches the electric machine of claim 14, wherein the housing includes a channel on an interior surface [¶43 Heiden] to circulate the fluid.  

Regarding claim 20. Garrards as modified teaches the electric machine of claim 19, wherein the collar extends axially between the housing the respective end coil and aligns the plurality of spray openings with the channel on the housing [fig 6 of Heiden shows 290/390 extending in an axial direction that mirrors applicants drawings].



Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839